Case 2:18-cv-05025-JHS Document1 Filed 11/20/18 Page 1 of 42

JS 44 (Rey, 06/17)

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by focal rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS
DOLLAR PLUS FURNITURE, INC.

(b) County of Residence of First Listed Plaintiff Philadelphia
(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)
Leonidis N. Koletas, Esquire
LAW OFFICES OF LEONIDIS N. KOLETAS - 101 E. Eighth Avenue,
Suite 208, Conshohocken, PA 19428 (484) 674-1490

DEFENDANTS
State Farm Fire and Casualty Company

County of Residence of First Listed Defendant McLean, IL
(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

NOTE:

Attorneys (if Known)
Yolanda Konopacka DeSipio, Esquire, 960 Harvest Drive, Building B,
Suite 100, Blue Bell, PA 19422; (267) 664-1116

 

 

II. BASIS OF JURISDICTION (Place an “X” in One Box Only) Hl.

O 3. Federal Question
(U.S. Government Noi a Party)

O 1 US. Government

Plaintiff

M4 Diversity
(Indicate Citizenship of Parties in fem I)

O 2 US, Government
Defendant

 

IV. NATURE OF SUIT (Place an "X" in One Box Only)

CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant}

PTF DEF PTF DEF
Citizen of This State 2K 1 = 1 Incorporated or Principal Place go4 04
of Business In This State
Citizen of Another State 02 O 2 Incorporated and Principal Place os ws
of Business In Another State
Citizen or Subject of a o3 QO 3. Foreign Nation 06 O86

Foreign County

Click here for: Nature of Suit Code Descriptions

 

OTHER STATUTES_|

 

 

 

 

 

 

 

 

 

 

 

Ll CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY
2 110 Insurance PERSONAL INJURY PERSONAL INJURY |0 625 Drug Related Seizure O 422 Appeal 28 USC 158 0 375 False Claims Act
120 Marine 6 310 Airplane 0 365 Personal Injury - of Property 21 USC 881 |0) 423 Withdrawal 0 376 Qui Tam (31 USC
0 130 Miller Act O 315 Airplane Product Product Liability O 690 Other 28 USC 157 3729(a))
O 140 Negotiable Instrument Liability O 367 Health Care/ O 400 State Reapportionment
O) 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS O 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 0 820 Copyrights 0 430 Banks and Banking
0D 151 Medicare Act © 330 Federal Employers’ Product Liability O 830 Patent 450 Commerce
C1 152 Recovery of Defaulted Liability () 368 Asbestos Personal 0 835 Patent - Abbreviated 0 460 Deportation
Student Loans C340 Marine Injury Product New Drug Application |0 470 Racketeer Influenced and
(Excludes Veterans) 0 345 Marine Product Liability 0 840 Trademark Corrupt Organizations
O 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY © 480 Consumer Credit
of Veteran's Benefits CO 350 Motor Vehicle © 370 Other Fraud O 710 Fair Labor Standards O 861 HIA (1395 ff) O 490 Cable/Sat TV
0 160 Stockholders’ Suits 0) 355 Motor Vehicle GO 371 Truth in Lending Act 862 Black Lung (923) O 850 Securities/Commadities/
© 190 Other Contract Product Liability 0 380 Other Personal O 720 Labor/Management O 863 DIWC/DIWW (405(g)) Exchange
1 195 Contract Product Liability | 360 Other Personal Property Damage Relations O 864 SSID Title XVI O 890 Other Statutory Actions
O) 196 Franchise Injury © 385 Property Damage © 740 Railway Labor Act OC 865 RSI (405(g)) O 891 Agricultural Acts
0 362 Personal Injury - Product Liability O 751 Family and Medical O 893 Environmental Matters
Medical Malpractice Leave Act 1 895 Freedom of Information
L REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS _|0 790 Other Labor Litigation FEDERAL TAX SUITS Act
0 210 Land Condemnation O 440 Other Civil Rights Habeas Corpus: O 791 Employee Retirement C 870 Taxes (U.S, Plaintiff 0 896 Arbitration
© 220 Foreclosure 0 441 Voting O 463 Alien Detainee Income Security Act or Defendant) O 899 Administrative Procedure
O 230 Rent Lease & Ejectment 0 442 Employment © 510 Motions to Vacate O 871 [RS—Third Party Act/Review or Appeal of
O 240 Torts to Land © 443 Housing/ Sentence 26 USC 7609 Agency Decision
O 245 Tort Product Liability Accommodations C) 530 General OG 950 Constitutionality of
© 290 All Other Real Property 0 445 Amer. w/Disabilities -| 0 535 Death Penalty IMMIGRATION State Statutes
Employment Other: O 462 Naturalization Application
C1) 446 Amer. w/Disabilities - | 540 Mandamus & Other {0 465 Other Immigration
Other O $50 Civil Rights Actions
0 448 Education 0) 555 Prison Condition
0 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

V. ORIGIN (Place an “X” in One Box Only)

o1 2 Removed from
State Court

O 3 Remanded from a4

Original
Appellate Court

Proceeding

Reinstated or © 5 Transferred from © 6 Multidistrict O 8 Multidistrict
Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

28 U.S.C. § 1332, 1441 & 1446

Brief description of cause:

VI. CAUSE OF ACTION

 

Cite the U.S. Civil Statute under which you are filing (De not cite jurisdictional statutes unless diversity):

 

 

 

 

VII. REQUESTED IN O CHECK IF THIS IS A CLASS ACTION DEMAND § CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. 75,000.00 JURY DEMAND: J Yes No
VIII. RELATED CASE(S)
IF ANY Gee insuructions)’ GE on DOCKET NUMBER
DATE ’ SIGNwAA URE OF ATTORNEY QF RECORD
11/20/2018 LNG ERD . fer x Bth Awe
FOR OFFICE USE ONLY A Dp a
RECEIPT #4 anotg” APPLYING IFP JUDGE MAG. JUDGE
Case 2:18-cv-05025-JHS Document1 Filed 11/20/18 Page 2 of 42

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM

(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff. 4734 Spruce Street, Philadelphia, PA 19139.

Address of Defendant: One State Farm Plaza, Bloomington, IL 61701-0001

 

Place of Accident, Incident or Transaction: 4734 Spruce Street, Philadelphia, PA 19139

 

 

RELATED CASE, IF ANY:

Case Number: Judge: : Date Terminated:

Civil cases are deemed related when Yes is answered to any of the following questions:

1, Is this case related to property included in an earlier numbered suit pending or within one year Yes [| No
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [| No
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [| No
numbered case pending or within one year previously terminated action of this court?

4, Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [ | No
case filed by the same individual?

I certify that, to my knowledge, the within case [1 is / [] is not related to rly Case now pending or within one year previously terminated action in
this court except as noted above.

pate. 11/20/2018 | La: AX Kerth: ned. ee 62170

 

 

 

 

 

A Attorney-at- Law / Pio! Se Plaintiff if Attorney 1D. # (if applicable)

CIVIL; (Place a ¥ in one category only)
A, Federal Question Cases: B. Diversity Jurisdiction Cases:
(] 1. Indemnity Contract, Marine Contract, and Ail Other Contracts 1. Insurance Contract and Other Contracts
L] 2. FELA L] 2. Airplane Personal Injury
[1 3. Jones Act-Personal Injury LI 3. Assault, Defamation
L] 4. Antitrust L] 4. Marine Personal Injury
H 5. Patent L] 5. Motor Vehicle Personal Injury

6. Labor-Management Relations LC] 6. Other Personal Injury (Please specify): _ 7
C] 7. Civil Rights L] 7. Products Liability
C 8. Habeas Corpus CJ 8. Products Liability — Asbestos
Hs 9. Securities Act(s) Cases L] 9. All other Diversity Cases

10. Social Security Review Cases (Please specify):
[] 11. All other Federal Question Cases

(Please specify): oe _ _

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

, counsel of record or pro se plaintiff, do hereby certify:

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

[ | Relief other than monetary damages is sought.

 

DATE: —
Attorney-at-Law / Pro Se Plaintiff Attorney LD. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C,P. 38.

 

Civ, 609 (5/2018)

 
Case 2:18-cv-05025-JHS Document1 Filed 11/20/18 Page 3 of 42

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM

DOLLAR PLUS FURNITURE, INC.

v. : CIVIL ACTION NO.

STATE FARM INSURANCE COMPANIES
t/a/d/b/a STATE FARM FIRE AND
CASUALTY COMPANY

 

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for plaintiff
shall complete a Case Management Track Designation Form in all civil cases at the time of filing the
complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse side of
this form.) In the event that a defendant does not agree with the plaintiff regarding said designation,
that defendant shall, with its first appearance, submit to the clerk of court and serve on the plaintiff and
all other parties, a Case Management Track Designation Form specifying the track to which that
defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

(a)
(b)

(c)
(d)

(e)

(f)

Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255.

Social Security — Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits.

Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2.

Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos.

Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special
management cases.)

Standard Management — Cases that do not fall into any one of the other tracks.

11/20/18 Yolanda Konopacka DeSipio

 

Date Attorney-at-law (Attorney for Defendant)

267-654-1116 267-654-1122 desipio(@bbs-law.com

Telephone FAX Number E-Mail Address

(X)
Case 2:18-cv-05025-JHS Document1 Filed 11/20/18 Page 4 of 42

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF PENNSYLVANIA

 

DOLLAR PLUS FURNITURE, INC.
V.

STATE FARM INSURANCE COMPANIES . CIVIL ACTION NO.
t/a/d/b/a STATE FARM FIRE AND
CASUALTY COMPANY

NOTICE FOR REMOVAL OF CIVIL ACTION
FROM STATE COURT

AND NOW, comes Defendant, State Farm Fire and Casualty Company, (incorrectly
designated as State Farm Insurance Company), for the purpose only of removing the case to the
United States District Court for the Eastern District of Pennsylvania and respectfully avers as
follows:

l, This is a civil action filed and now pending in the Court of Common Pleas of
Philadelphia County, Pennsylvania, at October Term 2018, No. 03074.

2. Said action was commenced on October 23, 2018, when Plaintiff filed a Complaint,
which is attached hereto as Exhibit “A”.

3. Plaintiff's Complaint was served on Defendant on October 24, 2018.

4. 28 U.S.C. §1446(b) provides that, “The notice of removal of a civil action or
proceeding shall be filed within thirty days after the receipt by the defendant, through service or
otherwise, of a copy of the initial pleading setting forth the claim for relief upon which such action

or proceeding is based.”
Case 2:18-cv-05025-JHS Document1 Filed 11/20/18 Page 5 of 42

5. The averments made herein are true and correct with respect to the date and time
upon which suit was commenced and the date upon which this notice is being filed, and this notice
of removal is being filed within 30 days of service of the Complaint in accord with 28 U.S.C.
§1446(b).

6. This suit is of a civil nature and involves a controversy between citizens of
different states. Plaintiff is a citizen of the Commonwealth of Pennsylvania. Defendant, State
Farm Fire and Casualty, as a corporation organized and existing under the laws of the State of
Illinois, is a citizen of that state with its principal place of business at One State Farm Plaza in
Bloomington, Illinois.

7. Defendant, State Farm Fire and Casualty Company has, simultaneously with the
filing of this notice, given written notice to Plaintiff.

8. Defendant, State Farm Fire and Casualty Company, is also filing a copy of the
instant notice of removal and all attachments thereto with the Prothonotary of the Court of
Common Pleas of Philadelphia County.

9, The Complaint asserts what is entitled as a breach of contract claim, and a bad faith
claim against Defendant. (Exhibit “A”.)

10. Defendant seeks to remove this matter to the United States District Court for the
Eastern District of Pennsylvania. Defendant asserts that the amount in controversy in this matter
exceeds $75,000. As the moving party, defendant bears the burden of proving that jurisdiction is
proper in federal court. Russ vs. State Farm Mut. Auto. Ins. Co., 961 F.Supp. 808, 810 (E.D. Pa.
1997).

11, In determining whether the jurisdictional amount has been satisfied, the Court must

first look at the complaint. Angus vs. Shiley, Inc., 989 F.2d 142, 145 (3rd Circ. 1993).
Case 2:18-cv-05025-JHS Document1 Filed 11/20/18 Page 6 of 42

12. The underlying lawsuit as alleged in the Complaint arises out of Defendant’s
handling and investigation of a loss under Plaintiffs business policy which is alleged to have
occurred on March 21, 2017! at a commercial property operated by Plaintiff. The claim involves
theft from the store.

13. Count I of the Complaint requests damages for breach of contract. It is alleged that
State Farm has failed to pay benefits owed under the policy and Plaintiff seeks contractual damages
as well as attorneys’ fees and costs.

14. Exhibit “B” attached to the Complaint contains an initial list of claimed damages
with an alleged value of $19,148.00. (See Exhibit “A” at paragraph 7 and the initial list attached
to the Complaint as “B”’.)

15. Count II of the Complaint alleges that State Farm acted in bad faith in the handling
of the claim (i.e. failing to investigate the claim properly or promptly; denying the claim based on
a falsehood told by State Farm’s agent; denying the claim based on an “irrelevant” certificate;
willfully, wantonly and maliciously applying a narrow reading of the policy language), and it seeks
damages for punitive damages, attorneys’ fees and costs, and statutory interest. (Exhibit “A”,
paragraphs 16 and 17.)

16. Punitive damages are available under Pennsylvania state law for bad faith under
§8371 and, accordingly, are considered part of the amount in controversy. West Chester Univ.
Found. v. Metlife Ins. Co., of Connecticut, 2016 WL 492438, (E.D. Pa.,2016.)

17. Attorney’s fees must also be included in determining the amount in controversy.

Neff vs. General Motors Corp., 163 F.R.D. 478, 482 (E.D. Pa. 1995). It would not be unreasonable

 

1 Plaintiff's complaint alleges the date of loss as March 21, 2017; however, the police report identifies the date as
March 20, 2017
Case 2:18-cv-05025-JHS Document1 Filed 11/20/18 Page 7 of 42

to expect that over the course of an approximate nine-month litigation of this nature, counsel could
incur costs and fees in an amount approaching $25,000.

18. Because of the lack of definitiveness in the Complaint, Defendant has asked if
Plaintiff would agree to capping its damages in total at $75,000 in the current action in order to
avoid removal to this court. (See Exhibit “B”.)

19. Plaintiffs attorney sent email correspondence to State Farm’s counsel in which he
stated “Feel free to remove. If this goes anywhere, there is no reason to limit my client's bad faith
claim.” (Exhibit “C”.)

20. Where both actual and punitive damages are recoverable, punitive damages are
properly considered in determining whether the jurisdictional amount has been satisfied. Bed] vs.
Preferred Life Assurance Soc’v. 320 U.S. 238, 240, 88 L. Ed. 15, 64 S, Ct. 5 (1943). If Plaintiff is
able to sustain a finding of bad faith, although the propriety of same is disputed by moving
Defendant, it is not unreasonable to expect that a punitive damage award five or six times the
amount in controversy, or beyond, could be rendered by the trier of fact.

21. “If appropriately made . . . claims for punitive damages will generally satisfy the
amount in controversy requirement because it cannot be stated to a legal certainty that the value of
the plaintiffs claim is below the statutory minimum.” Huber v. Taylor, 2008 WL 2697774, 3 (3rd
Cir. 2008) (citing Golden ex rel. Golden v. Golden, 382 F.3d 348 (3rd Cir. 2004), abrogated on
other grounds by Marshall v. Marshall, 126 S.Ct. 1735 (2006); Koerner vy. Geico, 2017 WL
2180357, 2017 (M.D. Pa., May 18, 2017); Hamm v. Allstate Prop. & Cas. Ins. Co., 908 F. Supp.
2d 656 (W.D. Pa. 2012). See also Frederico v. Home Depot, 507 F.3d 188 (3rd Cir. 2007).

22. In consideration of the facts that Plaintiff's demand for bad faith damages includes

punitive damages as well as statutory interest, attorneys’ fees and costs, and Plaintiff has refused
Case 2:18-cv-05025-JHS Document1 Filed 11/20/18 Page 8 of 42

to agree that its case has a value of less than $75,000 in damages, it is respectfully suggested that
the requisite $75,000.00 amount in controversy jurisdictional threshold under 28 §1332(a) for
removal to Federal Court has been met.

23. A jury trial of twelve is demanded.

WHEREFORE, Defendant, State Farm Fire and Casualty Company, hereby removes this

suit to this Honorable Court pursuant to the laws of the United States.

BY: AE o74 Ge eye the Chas
(YOLANDA KONOPACKA DESIPIO, ESQUIRE
BENNETT, BRICKLIN & SALTZBURG LLC
Attorneys for Defendant
Attorney ID No: 62170
960 Harvest Drive
Building B, Suite 100
Blue Bell, PA 19422
(267) 654-1100
Case 2:18-cv-05025-JHS Document1 Filed 11/20/18 Page 9 of 42

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF PENNSYLVANIA

 

DOLLAR PLUS FURNITURE, INC.

Vv.

 

STATE FARM INSURANCE COMPANIES : CIVIL ACTION NO.
t/a/d/b/a STATE FARM FIRE AND :
CASUALTY COMPANY

NOTICE FOR REMOVAL

 

TO: Leonidas N. Koletas, Esquire
LAW OFFICES OF LEONIDAS N. KOLETAS
101 E. Eighth Avenue, Suite 208
Conshohocken, PA 19428

PLEASE TAKE NOTICE that defendant, State Farm Fire and Casualty
Company, has filed in this Court a verified Notice for Removal of the State Court action, Dollar
Plus Furniture Inc. v. State Farm Insurance Company t/d/b/a State Farm Fire and Casualty
Company, now pending in the Court of Common Pleas of Philadelphia County, Pennsylvania,
October Term 2018, at No. 03074.

PLEASE TAKE FURTHER NOTICE that a certified copy of the Notice of
Removal will be filed with the Prothonotary of the Court of Common Pleas of Philadelphia
County, Pennsylvania.

PLEASE BE ADVISED that by virtue of 28 U.S.C. §1446(f, the State action is
now removed to this Court. The State Court has no further jurisdiction over this action and you
should proceed no further in that Court or under its authority.

iby ys AFH Be ZA, ie
i, (x OLANDA KONOPACKA DESIPIO, ESQUIRE
/ BENNETT, BRICKLIN & SALTZBURG LLC
Attorneys for Defendant
Attorney ID No: 62170
960 Harvest Drive
Building B, Suite 100
Blue Bell, PA 19422
(267) 654-1100

Date: 11/20/18
Case 2:18-cv-05025-JHS Document1 Filed 11/20/18 Page 10 of 42

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF PENNSYLVANIA

 

DOLLAR PLUS FURNITURE, INC.
Vv.

STATE FARM INSURANCE COMPANIES CIVIL ACTION NO.
t/a/d/b/a STATE FARM FIRE AND :
CASUALTY COMPANY

 

 

DEFENDANT?’S CERTIFICATION OF FILING OF
COPY OF NOTICE OF REMOVAL WITH STATE COURT

I, Yolanda Konapacka DeSipio, being duly sworn according to law, state that I am an
attorney with the law firm of Bennett, Bricklin & Saltzburg LLC, attorneys for defendant, State
Farm Fire and Casualty Company; and that I did direct the filing with the Prothonotary of the Court
of Common Pleas of Philadelphia County a copy of the Notice of Removal, attached hereto, said

filing to be made on or about November 20, 2018.

BY: Volant) Kempt Oa.
YGLANDA KONOPACKA DESIPIO, ESQUIRE
BENNETT, BRICKLIN & SALTZBURG LLC
Attorneys for Defendant
Attorney ID No: 62170
960 Harvest Drive
Building B, Suite 100
Blue Bell, PA 19422
(267) 654-1100
Sworn to and subscribed before me
this 20" day of November, 2018.

LLO fh xe

NOTARY PUBLIC

COMMONWEALTH OF PENNSYLVANIA
NOTARIAL SEAL
DEBORAH A. SEMON, Notary Public

Whitpa’ Montgomery County
ny Commision Expires October 5, 2020 7

 

 
Case 2:18-cv-05025-JHS Document1 Filed 11/20/18 Page 11 of 42

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF PENNSYLVANIA

 

 

DOLLAR PLUS FURNITURE, INC.
Vv.

STATE FARM INSURANCE COMPANIES CIVIL ACTION NO.
t/a/d/b/a STATE FARM FIRE AND :
CASUALTY COMPANY

 

CERTIFICATE OF SERVICE
I, Yolanda Konopacka DeSipio, being duly sworn according to law, state that I am an
attorney with the law firm of Bennett, Bricklin & Saltzburg LLC, attorneys for defendant, State
Farm Fire and Casualty Co., and that a true and correct copy of this Removal Petition was filed
electronically and is available for viewing and downloading from the Electronic Case filing
system, and that a copy has been served via United States Mail, postage pre-paid, which constitutes

service upon the following counsel of record:

Leonidas N. Koletas, Esquire

LAW OFFICES OF LEONIDAS N. KOLETAS

101 E. Eighth Avenue, Suite 208

Conshohocken, PA 19428

BY Veer) Ao and GAs
YOLANDA KONOPACKA DESIPIO, ESQUIRE
“BENNETT, BRICKLIN & SALTZBURG LLC

Attorneys for Defendant
Attorney ID No: 62170
960 Harvest Drive
Building B, Suite 100
Blue Bell, PA 19422
(267) 654-1100
Case 2:18-cv-05025-JHS Document1 Filed 11/20/18 Page 12 of 42

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF PENNSYLVANIA

 

DOLLAR PLUS FURNITURE, INC.

Vv.

STATE FARM INSURANCE COMPANIES CIVIL ACTION NO.
t/a/d/b/a STATE FARM FIRE AND
CASUALTY COMPANY

 

AFFIDAVIT
I, being duly sworn according to law, do hereby depose and state that I am an attorney for
Defendant, State Farm Fire and Casualty Company, the Petitioner in the foregoing Notice of
Removal, that I have been duly authorized by the Petitioner to execute this Affidavit, that I am
familiar with the facts involved in this matter, and that the allegations set forth in the foregoing

Notice of Removal are true and correct to the best of my knowledge, information and belief.

is 1, LJ 7, i, LA { wu?
YOLANDA KON OPACKA DESIPIO, ESQUIRE

Date: ///29V 8

Sworn to and subscribed before me
this 26" day of” November, 2018.

LLhe CO Lene!

NOTARY es

   

     
  
 

MOTARIAL SEAL
DRAH A. SEMON, No

Ain Twp., Montgomery atary Public
1 Cofnmision Empires October 3 4

     
    
 

Whitpain Twp., Montgomery
My Commission Eopires October 5, 2000

 
Case 2:18-cv-05025-JHS Document1 Filed 11/20/18 Page 13 of 42

EXHIBIT “A”
Case 2:18-cv-05025-JHS Document1 Filed 11/20/18 Page 14 of 42

Court of Common Pleas of Philadelphia County

 

 

 

 

 

 

 

 

 

 
 
 
  
   

Trial Division
Civil Cover Sheet
TPANDFES NAME — JOCFENOANTS NAME as ~
{| DOLLAR PLUS FURNITURE, INC. STATE FARM INSURANCE COMPANIES
1
|. _ ae . ee ee =
* PLAINTIFFS ADOR ESS |
4734 SPRUCE STREET - Fo BOX Toei 69 |
PAILADELPHIA PA 19139 ATLANTA GA 30348 |
PLAINTIFF'S NAME oe DEFENDANTS NAME ee ~ a
=a —— an — {Zs ee
PLAINTIFFS ADDRESS |oneers ADDRESS
[PLANTFFSNAME OS = "| OBFENDANTSS NAME: = ~ |
PLAINTIFFSADDRESS SS “TDEFENDANTSADDRESS SS — |
A, wee ee U
TOTAL NUMGER OF PLAINTIFFG TOTAL NUMBER OF CEFENDANTS ! EMENT OF ACTION
1 ‘SB Bod taint 0 Petition Action C7 Notice of Appeal
summons Eo) transfer From Other Jurisdictions

 

|——______ - . nee —.
* AMOUNT IN CONTROVERSY | COURT PROGRAMS

 
   
 

BB) Arbitration : 2 Setttement
1 BO $50,000.09 or ese C2 Jury fae a7 ts bE Minor Court Appeal Cl Minors
CJ More than $50,000.00 I peeap Si gea Pe Ehenea Appeale CI wrovsurvivel

      
  

 

GABE TYPE AND GODE
| 10 - CONTRACTS OTHER Aw gar * eS Ne
1 9 RR Ne Bie oa Sat gt OEP _ ————_—
STATUTORY BASIS FOR CAUSE OF ACTION ne, MO | wade esc yas ces BS
|

|

“RELATED PENDING GABE (LIST BY CAGE CAPTION AND CCCKET NUMBER) rie. 18 CASE SUBJECT To

COORDINATION ORDER?

arent a my 2

 

 

 

 

 

 

 

 

 

| Yes NO
OCT 23 2018
L M. BRYANT
TO THE PROTHONOTARY: .
Kindly enter my appearance on behalf of Piaintiff/Petitioner/Appellant: DOLLAR PLUS FURNITURE, INC.
| Papers may be served at the address set forth below.
NAME OF PLAINTIFE'S/PETITIONER'S/APPELLANTS ATTORNEY ~*ADORESS
LECNIDAS N. KOLETAS , 101 E. EIGHTH AVENUE
fee = .——ssCs SUITE 208
; PRONE NUMBER FAX NUMBER CONSHOHOCKEN PA 19428
| (484) 674-1490 (484) 342-0001
| BUPREME COURT IDENTIFICATION NO. EAN, ADDRESS ~
i 39814 | lkoletaslaw@gmail.com
SIGNATURE OF FILING ATTORNEY OR PARTY ~ “TT pare suenitTeD SS” —
BEONIDAS KOLETAS ‘Tuesday, October 23, 2018, 01:37 pm |

 

 

~ . - FINAL COPY tApproved by the Prothonotary Clerk}
Case 2:18-cv-05025-JHS Document1 Filed 11/20/18 Page 15 of 42

USTED ESTA ORDENADO COMPARECEREN Arbitrat

 

i CON ft AVISO PARA DEFENDERSE

  

 

  

 

Atlanta, GA 30348-6169

1

 

NOTICE TO DEFEND

OTI

YOU HAVE BEEN SUED IN COURT, If
you wish to defend against the claims set forth in the
following pages, you must take action within twenty (20)
days after this Complaint and Notice ae served by
entering a ‘written appearance personally or by an
attorney and filing in writing with the Court your
defenses or objections to the olalms set forth against you.
You are warned that, If you fail to do so, the case may
proceed without you and a judgment may be entered
against you by the Court without further notlee for any
money claimed in this Complaint or for any other rellef
requested by the plaintiff.

YOU SHOULD TAKE THIS PAFER TO
YOUR LAWYER AT ONCE. Ii you do not have z
lawyer or cannot afford one, go to cr telephone the
office set forth below fo find omt where you can get

legal help.

PHILADELPHIA BAR ASSOCIATION
LAWVER REFERRAL AND INFORMATION
SERVICE
One Reading Center
Philadetphia, Perneyivania 19107
(215) 238-6333, TTY (215) 451-6197
One Reading Center
Filadelfia, Feansylvanta 19107
(215) 238-6333, TTY (215) 451-6197

AVISO

Le han demandado = usted en Ia corte. Si
usted quiere defonderse de esiss demandas oxpucstas en
Jas paginas slguientes, usted tens veinte (20) dias, de
plazo el partir de la fecha de la demanda y Is notificeciin.
Hace falta asentar una comparesenois escrita 0 en persona
© con ult abogado y entregar a la corts en forma escrita
sus defensas o sus objeciones a fas demandes en contra
de su persona. Sea avisado que aj usted no se defiende,
la corte tomara medidas y puede continuar fa demanda en
contsa suyé ain previo aviso o notificaclén, Ademes, la,
corte puede decidir a favor del demandente y requicre que
usted cumpia con todas les provisiones de esta demands,
Fences ae beter dlinco_ 0 dum propledeceau otros
derechos importantes para usted.

LLEVE ESTA DEMANDA A UN
ABOGADO INMEDIATEMENTE. Gi no tiene
abogede o si no Gee el dinero suficiente de pagar tal
sorvicto, vaya en persona o Hame por teléfono a la
Oficina cuya direcctin ce eucuentra eserita abajo para
averiguar donde se puede conseguir asistencia legal.

ASOCIACION DE LICENCIADOS DE
FILADELFIA SERVICIO DE REFERENCIA E
INFORMACION LEGAL

Case ID: 181003074

‘

"

You must still comply with the notice below,
This matteesAV LAW ERECP SE RONAN oe place specified but, If one or more parties Is not present
at the heaBY sfecomidamN, een time cord date before a judge of the court withipletrendase i ot phinties
lee igor pabricm brie ul damerraon ant aredthu ns judas office ze oes abe nee .
Suite 208. here
4 ; i abe \
Conshohocken, PA 19428 ary we)
(484) 674-1490 Behe |
Attorney LD. #: 39814 RZ ee
Attorney for P See
Doilar Ptas Furniture, Inc, : Court of Common Pleas
4734 Spruce Street
Philadelphia, PA 19139 : Philadelphia County
¥. :
State Farm Insurance Companies, t/a/d/b/a : October Term, 2018
State Farm Fire and Casualty Company: :
Po Box 106169
NO:
Case 2:18-cv-05025-JHS Document1 Filed 11/20/18 Page 16 of 42

LAW OFFICES OF LEONIDAS N. KOLETAS
BY: Leonidas N. Koletas, Esquire

101 E. 8" Avenue

Suite 208

Conshohocken, PA 19428

(484) 674-1490

Attorney LD, #: 39814
Attorney for Plaintiff

Dollar Plus Furniture, Inc, — t Courtof Common Pleas

4734 Spruce Street :
Philadelphia, PA 19139 3 Philadelphia County

Vv.

State Farm Insurance Companies, t/a/d/b/a October Term, 2018
State Farm Fire and Casualty Company
Po Box 106169 :
Atlanta, GA 30348-6169 : NO:

 

A IN -

COUNTI
Breach of Contract - Fire Loss

1, Plaintiff, is a licensed Pennsylvania Corporation, with principal place of business
located at the above-referenced address,

2. Defendant, is an insurance company, licensed and authorized to do business in the
Commonwesith of Pennsylvania, and having it's principal place of business, the
above captioned address, ., _

3. At all times material hereto, a contract of property insurance existed between the
: parties. A copy of said policy number 98-C3-RO12-3 is attached hereto,
incorporated herein, and marked Exhibit “A”.
At the time the aforementioned policy was issued, Defendant inchided a theft

deletion endorsement which precluded claims for theft.

Case ID: 181003074
Case 2:18-cv-05025-JHS Document1 Filed 11/20/18 Page 17 of 42

5. In order to remove the theft deletion endorsement and provide coverage for theft,
Plaintiff was required to install a security system at it's place of business.

6. Prior to March 21, 2017, Plaintiff installed the security system and provided a
certificate of installation to State Farm agent Frank Napoli, Defendant’s agent,
servant, or employee with instructions to remove the theft deletion endorsement. ,

7. On March 21, 2017, Plaintiff suffered a theft loss at its place of business. An initial
itemization of the products stolen is attached hereto, incorporated -herein, and

marked Exhibit “B”.

8, Defendant opened a claim for the aforementioned loss, and assigned it claim
number 38-1 125-2M6.

9. During Defendant’s review of the claim, Defendant's agent Frank Napoli denied
receiving the security system installation certificate prior to March 21, 2017,

10. As a result of Frank Napoli’s denial, Defendant denied Plaintiff's claim for losses.

Hi. His averred that receipt of the certificate of installation is, in reality, irrelevant as
' Plaintiff complied with Defendant's request in a timely fashion.

12. Defendant continues to refuse to pay Plaintiff.

13. As arssult of Defendant's refusal to. pay, Plaintiff has suffered further financial

losses in the form of attorney fees and casts in an attempt to resolve this dispute.
Wherefore, it is respectfully requested this Honorable Court enter judgement in favor of
Plaintiff and, against Defendant in the amount not in excess of Fifty Thousand ($50,000.00)

Doilars, as well as attomey fees and costs.

COUNT If
Bad Faith

Case ID: 181003074
Case 2:18-cv-05025-JHS Document1 Filed 11/20/18 Page 18 of 42

14. Plaintiff incorporates paragraphs 1-13 inclusive as if fully set forth at length herein

15, Defendant's refusal to pay and actions surrounding that decision were made in bad

faith.
16. Defendant's bad faith actions include, but are not limited to:

a Failing to properly investigate the claim presented;

b. Failing to promptly investigate this claim;

Denying Plaintiff's claim based on a an untruth told by Defendant’s agent;

Basing a denial of coverage over the irrelevant receipt of a certificate of

installation, when what was relevant was the actual existence of the security

system on Plaintiff's property;

Willfully, wantonly, and maliciously seeking a narrow reading of tbeir

policy language, in contravention of Pennsylvania law, ao as to limit it’s

financial outlay in this matter and endanger their insured’s assets;

f. Failing to pay Plaintiff under the terms of this contract;

failing to perform its duties pursuant to the terms of the insurance contract;

h. Violating the Statutes of this Commonwealth and the regulations as set forth
by the Insurance Commissioner of this Commonwealth.

17, As a result of Defendant's bad faith actions, Plaintiff iy entitled to interest,
punitive damages, court costs and attorney's fees pursuant to 42 Pa.C.S. §8971.
Wherefore, it is respectfully requested this Honorable Court enter judgement in favor of

Plaintiff and, against Defendant in the amount not in excess of Fifty Thousand ($50,000.00)

Dollars as well as attorney fees and costs.

Case ID: 181003074
Case 2:18-cv-05025-JHS Document1 Filed 11/20/18 Page 19 of 42

 

 

LEONIDAS N. ves ESQUIRE

Case LD: 1891003074
Case 2:18-cv-05025-JHS Document1 Filed 11/20/18 Page 20 of 42

YERIFICATION
‘ LEONIDAS N, KOLETAS, ESQUIRE, hereby states that he is attorney for the

Plaintiff in this action and verifies that the statements made in the foregoing pleading ate
true and correct to the best of his knowledge, information and belief. The undersigned

understands that the statements therein are made subject to the penalties of 18 Pa. C.S.

§4904 relating to unsworn falsification to authorities.

   

LEONIDASN. K PLETAS, ESQUIRE
Attomey for Pai

Case TD: 181003074
Case 2:18-cv-05025-JHS Document1 Filed 11/20/18 Page 21 of 42

 

 
 
  

USTED ESTA ORDENADO COMPARECER EN Arbitrati

You must stil] comply with the notice belaw, USTED TODAVIA DEBE CUJPLIR CON EL ASO PARA DEFENDERSE.

This matter will be heard by a Board of Arbitrators at the time, date and place specified but, if one or more parties is not present
fandbaae . ay Ax sfnties,

 

at the hearing, the matter may be heard at the same time and date before’a judge of the court withbiad
reis por atrial.den, d peotered bya Jude Office of ay
, rruey

 

EXHIBIT B

Case TD: 181003074
Case 2:18-cv-05025-JHS Document1 Filed 11/20/18 Page 22 of 42

ADS-CEP - EPL ~ Ken
27 - 209+ CYTES — Bhim

O Ponder Rp— geo 2 Hbg-0

@ uth. wane ze S050" ©

@ hus Tavth Saree. pashehy o Lao
Q Dorr Temper (ef IGE = POO

S 3th Ubrrund poor 2 (s°™
9 eyo Kogwhr chnse » BAS

ao bo?

D basher
= (G60

» 8 Ceo pime. of arek.
D bar Sime podrrng 5» $0"
D breyy hnh br» 60
B Various | foxcehby > bhdo'”
@ Sher bel haghg = 60d?
LS wren Uy © epi = OYSD
D by #1 30 headetp 2 (yor
D Beer »- be. Hag a (00°
a . een
b the. fy Pie phate [Ar
@ bch yriif lead 2 je
B tip hye oe fipahl Yo
Lb ith.iae go
2 OY POE

saan

Eh/ ttn era dhe.

SK = / Gb yep

ASE. of

of he

“Sse Tomiie ob |
Wh. ergo an FE ME amb
chet wf! foley Bf 990380/23

ot do» 6 -S/- fo) 2

SBD KO

~
=

@ /+/y¥pe

 

k by

AS fuspuss
“af

2:

UTE MheZ3
, hmogheny ws

)

(ast
ah.

ODA/ EC > J,
— Mayer awl

Ca

Case ID: 181003074
Case 2:18-cv-05025-JHS Document1 Filed 11/20/18 Page 23 of 42

USTED ESTA ORDENADO COMPARECER EN Arbitration Hearing 1 5A
You must stilf comply with the notice below. USTED TODAVIA DEBE CUJPLIR CON EL AVISO PARA GErEDERSE

This matter will be haard by a Board of Arbitrators at the time, date and place specified but, if one or more parties is not present |
at the hearing, the matter may be heard at the same time and date before a judge of the court wittiolnt : ney ar parties. !
Office of- io: |

Lhere.is oo sinh toa tral denoye on anneal from adecision eotered by a Judge ao
TOR? ry

   

EXHIBIT A

Case TD: 181603074
Case 2:18-cv-05025-JHS Document1 Filed 11/20/18 Page 24 of 42

"Ge STOCK COMPANY WITH HOME OFFICES IN BLOOMINGTON, iLuNO'g_ INLAND MARINE ATTACHING DECLARATIONS
* $NPER Yoso.2117 [Policy Number S6-0SR0129 =~

 

I leben sc a ee

| Polley Perlod Ive Date { Date
M-13-2654-FASF F Z 12 Monts lod eee wei ECs 28
Named irs dns BERE Bron beg & and ends.at 12:01 om standar

u “  BOLLAR PLUS FURNITURE INC

4732 SPRUCE ST
PHILADELPHIA PA 19139-4427

mises [ocation..-

ATTACHING INLAND MARINE

Automatic flanowal - ifthe palicy pertad is shown ay 12 months , this policy wil be renewed sutomatically sublest in the premiums, rislea anc
forms In effect for each succesding policy period. Ifthis policy Is terminated, wa will give you and the Martyagee/Llenholder writtan notice in

.

compSance with the policy provisions‘or as required bylaw, a a es

 

 

Annual Policy Preminn Included

The abeve Prenrium Amountis inciudad in the Polley Premium shown on the Declarations.

Your sollcy consists of these Daclarations, the INLAND MARINE CONDITIONS shown below,-and any other forms and endorsements that
apply, Including those shown below as well as those Issued subsequent to the issuance of this polly.

 

Ferns, Options, and Endorsemants
FE-8799 Inland Marine Conditions
FE-8743 Inland Marine Computer Prap ‘

See Reverse for Schedule Page with Limits

Prepared
OCT 12 2017 @ Copyright State Farm Mutual Avtomobite frsuranee Company, 2008
includes copyrighted natarial of Insurance Serviced Gfloa, Inc., with its permission.

FD-6007
003244 Case ID: 181003074
GF)-BOO at OH-31-2089 Wey
Case 2:18-cv-05025-JHS Document1 Filed 11/20/18 Page 25 of 42

 

 

feferne = STATE FARM FIRE AND CASUALTY COMPANY , 0
&> A STOGK COMPANY WITH HOME OFFICES 7N BLOOMINGTON, uno RENEWAL DECLARATIONS
‘e - a —
mf vila DIVE aa 0117 Polio Num Number 98-C3-R012-9
Named Insured — —
Ive Date Expiration Dato ie
ate _ M+15-2654-FASF F Z ree Apetye Date Exalretion
DOLLAR PLUS FURNITURE ric Be BONES parlor bepins and ends at 12:01 am sands
# PHILADELPHIA PA 19139-4627 Aegoeenaen Aoss
9 MARSHAL

beFer DARBY PAT "9082-4851

EpElaggaf Uda fe EEUU LEAT pedal apd dg olfeousl fT
Ug etaggs flee eg ATE aac aatetedfeoes EM ll PHONE, (610) 284-1434

Retail Sales Policy

“Automatic Renewal - If the.po ley portos Is shown as 12 monthe , this polloy will be renewed automatically sublestte the re rules and
forme tn effect for each supeeed ng polley period. If this policy ls terminated, we will give you and the ean or written notice in

_complience with the pollcy provisions or as required by law, __
Entity: Corporation

NOTICE: information concerning ohanges in your policy language is included. Please call your agent
Ht you have any questions.

 

 

 

POLICY PREMIUM $ 9,119.00

Discounts Applied:
Years in Business
Protective Devices

 

Prepared

OCT 122017 © Copyright, Stete Ferm Mutual Avtomohile insuranee Company, 2000

CMP-4000 Includes copyrightes materlal of Inéurance Servives Bffica, Inc., with ite permission.
o0s240 294 | Continued on Reverse Side of Page Case [Bagg 10pgp79

Nott
bap ove & dc M1 nwan tncg
Case 2:18-cv-05025-JHS Document1 Filed 11/20/18 Page 26 of 42

RENEWAL DECLARATIONS (CONTINUED)

Retall Sales Polley for DOLLAR PLUS FURNITURE INC
Policy Number yr 96-C3-R012-3 TURE!

 

 

 

 

Location Location of “.
‘Number Described ‘m of nee a ieunenee frorease-
ove a ver « uainess
| Bulkiings Business Personal Personal
| Property Property
| 001 4742 SPRUCE ST No Coverage $ 152,400" 25%
|* PHILADELPHIA PA 19139-4427

 

 

 

 

 

{
* As of the effective date of this poliay, the Limit of insurance as shown Includes any increase in the limit due to Inflation Coveragr.

 

SECTION .|- INFLATION COVERAGE INDEXES) | “i
Cov A- Inflation Coverage index: WA ‘
Cov B - Consumer Price Index: 245.5

SECTION |- DEDUCTIBLES

 

Basic Deductible $1,000
Speclai Deductibles:

Money and Seouritiss $250 Employee Dishonesty $250
Equipment Breakdown $1,000

Other deductibles may apply - refer to policy.

Prapared
OCT 12 2017 © Copyright, State Farm Mutval Automobile lasuranay Gommany, 2008

CMP-4000 Inclides copyrightoy marerlel of insurance Seiviowe Office, ino., with ie parnvssion.
009240 Continued on Next Page
on Next Pag Case 198 668574
Case 2:18-cv-05025-JHS Document1 Filed 11/20/18 Page 27 of 42

Da M yeu oo
Re. . RENEWAL DECLARATIONS (CONTINUED)

Fletail Sales Policy for DOLLAR PLUS FURNITURE INC

Pelioy Number 98-CS-R012-3

 

The coverages and corresponding limits shown below apply separately to each described premises shown In these
ding Umit shown below,

Declarations, unless Indicated by "See Schedule.” Ifa co e does not have a corres;
but has "Included" Indicated, please refer to that policy provision for an explanation of that coverage.

. LIMIT OF
COVERAGE INSURANCE
Accounts Receivable
On Premises $10,000
Ott Pramibes $5,000

Arson Reward $5,000
Back-Lip Of Sewer Or Drain $15,000
Brands And Labels $25,000
Callgpse Included
Damage To Non-Owned Bulldings Fram Theft, Burglary Or Robbery Coverage B Limit
Debris Removal 25% of covered loss
Equipment Breakdown Inciuded
Fire Department Service Charge $5,000
Fire Extinguisher Systems Recharge Expense $5,000
Forgery Or Alteration $10,000
Glass Expenses Included
Increased Gost Of Construction And Demolition Costs (applies only when buikiings are 10%
insyred on a replacement cost basis).
Money And Securities (Off Premises) $5,000
Money And Securitlas (On Premises) $10,000
Money Orders And Counterfeit Money $1,000
Newly Acquired Business Personal Property (apples only ff this polloy provides $100,000
Coverage B - Business Personal Property)

Prapared

OCT 12 2017 v @ Copyright, State Fann Mutual Automobile Insurance’ Company, 2008

CMP-4000 Includes copyrighted material of lasurence Sorviogs Office, no, with Ite permission,

Continued on Reverse Side of Page Case 1B8981609572

003247 264
N
Case 2:18-cv-05025-JHS Document1 Filed 11/20/18 Page 28 of 42

M 3240
. . RENEWAL DECLARATIONS (CONTINUED)
Retall Sales Policy for DOLLAR PLUS FURNITURE INC
Policy Number vist SECS HOES.

Newly Acquired Or Canstnucted Buildings (applies only If this policy provides $250,000
Coverage A- Buildings)
‘Ordinance Or Law - Equipment Coverage. Included
Outdoor Proparty $5,000
Personal Effects (appties only to those premises provided Céverage 8 - Business $2,500
Personal Property)
Personal Property Off Premises $15,000
Pollutant Clean Up And Removal $10,000
Preservation Of Property — 80 Days
Property Of Others (applies only to those premises provided Coverage B - Business $2,500
Personal Property)
Signs $10,000
Valuable Papers And Records

On Promises $10,000

Of Premises $5,000

Included

Water Damage, Other Liquids, Powder Or Molten Material Damage

 

 

Thé coverages and corresponding limits shown below are the most we will pay regardless of the number of
described premises shown in these Declarations. ‘

COVERAGE INSUFANCE
Dependent Property - Loas Of income $10,000
Employee Dishonesty $10,000
$10,000

Uillity interruption - Loss Of Income:

Loss Of Income And Extra Expense Actual Loss Sustained - 12 Months

4

Prepared ’
OCT 122017 ® Copyright, State Farm Mutua! Atemobile Insurance Company, 2008
CMP-4000 Includes copyrighted material of Insurance Services Office, Ing. with ts permission.
Cantinued on Next Page Case Raga odsof47

008241
Case 2:18-cv-05025-JHS Document1 Filed 11/20/18 Page 29 of 42

 

a Mi wav “
. . RENEWAL DECLARATIONS (CONTINUED)
peta Fags Dolley for DOLLAR ius FURNITURE INC
i
SECTION Il» LIABILITY
COVERAGE INSURANCE
Coverage L - Business Liability $1,000,000
Coverage M - Medical Expenses (Any One Person} $5,000
Damage To Premises Rentad To You $300,000
AGGREGATE LIMITS INSURANCE
Producis/Completed Operations Aggregate $2,000,000
$2,000,000

General Aggregate

Each paid clalm for Liability Coverage reduces the amount of insurance we provide during the applicable
any attached endorsements.

annual perlod, Please refer to Section iI - Liability in tha Coverage Form a

 

Your policy consists of these Declarations, the BUSINESSOWNERS COVERAGE FORM shown below, and any other
forms and endarsements that apply, including those shown below as well as those lesued subsequent to the -

issuance of this policy.

 

EQBNS AND ENDORSEMENTS. _

CMP-4400 ‘Businessowners Coverage Form

CMP-4238.1 “Amendatory Endorsement

FE-3659 *Actual Cash Value Endorsement

FE-6999.2 *Terrorism Insurance Gov Notice

CMP-4825 Brands and Labels

CMP-4705 Loss of Income & Extra Expnse

CMP-4710 Employes Dishonesty

CMP-4709 Money and Seourities

CMP-4706 Back-Up of Sewer or Drain

CMP-4704 Dependent Prop Loss of Income

CMP-4703 Utility interruption Loss incm

CMP-4766 Theft Deletion (Cov B Only)

FQ-6007 Inland Marine Attach Deo

Prepared

OCT 12 2017 ® Copyright, Stute Farm Mutual Automobile Insurance Company, 2008
CMF-4000 Ihaludes copyrighted material of insurenae Services Office, inc, with tts petmisalon,

Gontinued on Reverse Side of Page Case IDR 1 Bu%074

005242 264
N
Case 2:18-cv-05025-JHS Document1 Filed 11/20/18 Page 30 of 42

M 3240
RENEWAL DECLARATIONS (CONTINUED)

Retall Sales Policy for- DOLLAR -PLUS FURNITURE INC
Poltoy Number Y pOCoHDIZS DANITURE ING

* New Form Attached

 

This policy is issued by the State Farm Fire and Casualty Company,

Participating Policy
You are entitled to participate In a distribution of ihe earnings of the company as determined by our Board of Directors in
accordance with the Company's Articles of Incorporation, as amended.

In Witness Whereof, the State Farm Fire and Casualty Company has caused thls policy to be signed by its President and
Secretary at Bloomington, lillnols,

Tpime tt. MockaLS igs D

Secreta President

 

Prepared
OOT 12 2017 ® Copyright, State Farm Mutual Automobils Insurance Company, 2008
CMP-4000 Instudes copyrighted moteriel of Insurance Services Office, Inc., with its parmiseion,

o0s24e Continued on Next Page Case IDPasmoSons 7
Case 2:18-cv-05025-JHS Document1 Filed 11/20/18 Page 31 of 42

mrenrny M 3240 bet
. og RENEWAL DECLARATIONS (CONTINUED)
Retall Sales Policy tor DOLLAR PLUS FURNITURE INC
Policy Number y 98-73-R012-3

E

NOTICE TO POLICYHOLDER:
For a comprehensive description of coverages and forms, please refer io your policy.

Policy changes requested before the “Date Prepared”, which appear on this notes, are effective on the Renewal Date of thir

polloy unless otherwise indicated by a separate endorsement, binder, or amended declarations. Any coverage forms atiachac
to this notice are also effective on tha Renewal Data of this policy.

Polloy chan gee requested after the “Date Prepared" will be sant fo you as an amended declarations or as an endorsement tc
your policy. Billing for any additional premium for such changas will be mailed at a later dats,

IF, during the past yaar, you've acquired any valuable property items, made any improvements to Insured property, or have any
questions about your insurance caverage, confact your State Farm agent.

Please keep this with your polloy.

Your coverage amount...

It is up fo you fo choase the coverage and limits that meet your needs. We recommend that you purchase a coverage Emil
aquat to the estimated replacernant cost of your structure, Raplacementcost estimates are avajiable fram bullding contractore
and replacement cost appraisers, or, your agent can provide an estimate from Xactware, inc."using information you provide
about dae sinncture, We can acoent the type of estimate you choose as long as Rt provides a reasonable level of detall abou'

our sucture, State Farm‘dags not guarantee that any eaiimate will be the actual future cost to rebulld your structure. Highel,
imits are available at higher prandums. Lower fimlis aré aleo avalilabia, as long as the amount of coverage meats ou!

underwriting requirements, We enoourage you te periodically review your coverages and limits with your agent and to notify us
of any changes or additions to your structure,

Prepared /
OCT 12 2017 © Copyright, State Facnt Mutsal Automobile Insurance Cotrpany, 2008
CMP-4000 Inoludgs copyrighted materlal of Instrance Servicse Office, Ino, with Hts parmnission,

oose¢a 204 | Case Mage gozo7é
tere =—-98.C3-012-3

Se.

Case 2:18-cv-05025-JHS Document1 Filed 11/20/18 Page 32 of 42

008245

ul

CMP-4238, 1
Page 1 of4

THiS ENDORSEMENT CHANGES THE FOLICY. PLEASE READ IT CAREFULLY.

CMP-4238.1 AMENDATORY ENDORSEMENT (Pennsylvania)

This endorsement modifies insurance provided under the following:
BUSINESSOWNERS COVERAGE FORM

4,

a.

SECTION | is amended es follows;

The following is added to Paragraph 1.e. Loss
Payment of SECTION | — CONDITIONS:

Notice Of Acceptance Or Denial Of Claim

(a) Except as provided In Paragraph (c} below,
) we will oe you notice, win Hs workin
days after we recelve 4 properly axeout

proof of loss, that we:
1. Accept your claim:
fi. Deny your claim; or

lil. Need more time to determine whether
your claim should be accepted or de-
nied,

i we deny your claim, such notice will be In

writing, and will state any policy provision,

condition or exclusion used as a basis for
the denial,

If we need more time to determine whether

your claim should be accepted or denied,

the written notice will state the reason why
more ime is required. | ‘

{b) Hf we have not completed our fest ation
we will notify you again in veritin in 30
days efter the date of the initial notice, es
provided in Paragraph @ ili. above, and
thereafter every 45 days, The written notice
will state the reasen more time is heeded
to investigate your claim and when you
may expect us to reach a decision on your
claim.

(c) The notice ee in Paragraphs (a) and
(b) above co not apply Ifwe have a reasona-

6 basis, supported by specific information,
to suspect that an insured has fraudulently
caused of contributed to the lose by arson or
other illegal activity. Under such circum.
stances, we will notify you of the disposition
of your olalm within @ period of time reason-
abie to allow full investigation of the clalm af-
ter we recelve a properly executed proof of

as.

Paragraph b. under Section |! Exclusion 3. Lig-
uor Liability is replaced by the following:

3.

4,

b. This exclusion applies only if you:
{1) Manufacture, sell or distribute alcoholic
beverages, or
{2} Serve or fumish alcoholic beverages:
(a) As a regular part of your businéss;
(b) For a charge whether or not such
' — activity:

J. Requires a license or

fi. is for the purpose of financial
gain or livelfhood; or
(c}) Without a charge, if a license Is re-
quired for such activity. -
As used in this Exclusion, “charge” does
not mean a fee paid to defray expenses ra-_

‘suiting from the giving or serving of alco-
holic beverages at functions incidental to

your business.

The following is added to Coverage M = Med-
icat es Exclusions under SECTION It

— MEDICAL EXPENSES:

COVERAGE M ~ MEDICAL EXPENSES does

not apply to funeral services.

SECTION | AND SECTION It — COMMON

POLICY CONDITIONS is arnended as followe:

a. The following is added to Paragraph 11.
Transfer Of Your Rights And Duties Under
This Policy:

If you die, this policy will remain in effect as
provided in Paragraphs a. or b. below,
whichever |e later:

a. For 180 days after your death regard-
less of the policy period shown in the
Declarations, unless the insured prop-
erty Is sold prior fo that date; or

b. Until the end of the policy period shown
in the Declarations, unless the insured
property Is sold prior to that date.

Coverage during the period of time after
your death is subject to all provisions of this
policy including payment of any premium

, Copyright, State Farm Mutual Automodite insurance Gompsny, 2017
Inciudes copyrighted material of eo Cffios, Ine, with Ite permission,

Case ID: 181003074
Case 2:18-cv-05025-JHS Document1 Filed 11/20/18 Page 33 of 42

$8-C3-A012+3 003245 Mi 3240
CMP-4238.4
Pags 2 of 4
due for the policy period shown In the Dec- directly affecting In-force
policies;

larations and any extension of that period,
b. The following Is added:

Cancellation
a, The first Named Insured shown in the.

v. Material failure to comply
with policy terms, conditions
or contractual duties; or

vi. Other reasons that the [nsur

Declarations may cancel this policy by
mailing or dallyering to us advance writ ance Commissioner may ap-
ten notice of cancellation. prove,
b, Cancellation Of Policies in Effect For: (b) if we cancel, we will mall or de-
liver to the first Named Insured

(1) Less Than 60 Days . watten notice of cancellation at

if this policy has been in effect for

leas than 60 days and Js not 4 re-
newal of continuation with us, we

may cancel this policy by mailing or

delverin to the firet Narned In-

sured n notice of cancellation
at least 30 days before the effective
date of cancellation.

(2) 60 Days Or More

(a) If this policy has been in effect
for 60 days or mare or ls a re
newal or continuation of a policy
we issued, we may cancel this
policy only for one or more. of

@ following reasons:

i. You have failed to pay a pre-
fre. penguin is payatte di
remium is payable
rectly to us or our agents or
indirectly under a pramium
pica plan or extension of
credit, ~

ii. You have made a material
misrepresentation which af-
ag the insurability of the

i. A condition, factor or logs
experience material to in-
sutabllity has changed eub-
stantially or a substantial
condition, factor or fossa ex-
perience material te insura-

i has been known
during the policy period:

iv. Loss of reinsurance or a
substantial decrease in rein-
surance has occurred
which loss or decrease, at
the time of cancellation,
shall be certified to the In-
surance Commissioner as

L 15 days before the effective
date of cancellation if we
cancel for fallure to pay a
premlum when due as de-
scribed in Paragraph 2y{a)l.
above, unless this policy In-
sures a seaidential structure
es described In (b)if, below;

ll, 30 days before the effective
date of cancellation if this
poley covere 8 residential
structure consisting of four
or less household units, one
of whioh Is occupled by the
owner, and we cancel for
failure to pay & premium
when due 2s descrbed in
Paragraph (2)(a)i. above;

Hil. 15 days before the effactive
date of cancellation if we
cance! because you made a
material misrepresentation
which affects the lnsurability
of the risk, e¢-described fn
Paragraph (2)(a)Il.; or

4 60 days before the effective
date of cancellation if we
cancel for any reason de-
scribed In (2){apiii, iv., v., or
vi. above.

This policy may also be cancelled
from inception upon discovery that
the polley was obtained through
fraudulent statements, omissions or
concealment of facts material to the
acceptance of the risk or to the haz-
ard assumed by us.-

&, Notice of cancellation will state the spe-
cific reasons for and the effective date

©, Copyright, State Farm Mutual Automobile insuranoe Company, 2017
includes ocpytightad material af eee Office, ine., with its parmiseion.

Case ID: 181003074
Naee gan rhe

93-GS-AO12-3 003246

"

of cancallation.. The policy period will,

‘end on that date.

d. We will mall or deliver our notice-to the
first Named {nsured’s last malling ad-
dress known to us. If notice is mailed,
it will be by registered or firet class mail.
Proof of malling wil be sufficient proof
of notice, '

e. ff thie policy is cancelled, we will send
the first Named Insured any premium
refund due, if we cancel, the refund will
be pro rata and will be returned to the
first Named Insured not later than 10
business days after the effective date of
cancelation. if the firet Named Insured
cancels, the refund may be lesa than

ro rata and will be returned to the first
amed Insured not later than 30 days
after the effective date of cancellation,
The cancefation will be effective even
if we have not made or offered a refund.

Where the amount of premium to be re-
turned cannot be calculated precisely
within the required time period for re-
turn of premium because:

(1) The policy wae written on the basis
of an estimated premium; or

(2) The policy was issued subject to a
premium audit

uneamed premium will be returned to

the first Named Insured on an

mated baels.

Once we complete the computation of

the exact premium to be returned, an

additional return premium or charge will

be made to the first Named Insured

within 15 days of the final computation,

f. If thie policy insured more than one
Named Insured: ;

{1) The first Named Insured may affect,

cancellation forthe account of all in-
aureds; and

{2) Our notice of cancellation to the first
Named insured is notice to all fn-
sureds, Payment of unearned pre-
miuin to thé first Named Inaured is
for the account of aff interests

therein,
When We Do Not Renew
if we decide not to renew this policy, we wilt

‘mail or deliver to the first Named Insured

Case 2:18-cv-05025-JHS Document1 Filed 11/20/18 Page 34 of 42

CMP-4236,4
Pages 3 of 4

shown in the Declarations written notice of
the nonrenewal, stating the specific reason
for nonrenewal, at least 60 days before the
expiration date.

We wil mall or deliver our notice to the first
Named Insured's last mailing address
known to us. Ifnotice is mailed, ft-will be by
registered or firet class mail, ‘Proof of mall-
Ing will ba sufficient proof of notice; ‘

increase Of Premlum

If we increase your renewal premium, we
will mail’ or deliver to the first Named in-
suréd written notice ‘of our Intent to in-
crease the premium at least 30 days before
the effective date of the premium Increase,

We will mail or deliver our notice to the first
Named insured's last miatling address:
known to us. [f notice fs mailed, it will be b
registered or first class mail, Proof of maii-
Ing will be sufficient proof of nctice.

Consultation Exemption

a, We, our agents, employees, or service
contractors acting on cur behalf, may
provide services to teduce the iikeli-

ood of infuty, death or loas. These ser-
vices may include any of the following
or related services Incidental to the ap-

foe for, issuance, renewal or con-
inuation of a polley of insurance:

(1) Surveys;
(2) Consultation or advice: or
(3) inspections,

b. The “Insurance Consultation Services
Exemption Act” of Pennsylvania pro-
vides that we, our agents, employees
of service contractors acting on our be-
half, are not fiable for damages from In-
jury, death or fose occurting as a result
of any act or omission by any person In
the furnishing of or the failure to furnish
these services.

c, The Act does not apply.

(4) If the injury, death or loss occurred
during the actual performance of
the services and was caused by our
negligence of the negligence of our
agents, employees or service con-

tractors:

‘©, Copyright, State Farm Mutual Automobile ineurance Company, 2017
includes copyrighted material of a Services Office, ino,, with tis permission,

Case ID: 181003074
Case 2:18-cv-05025-JHS Document1 Filed 11/20/18 Page 35 of 42

98-C3-RO12-3 003246

(2) To consultation services required to
be performed under a written ser-
vice contract not related to a palicy
of Insurance; or

(3) Ifany acts or omissions of ours, our
agents, employees or service con-
tractors are. judicially determined to
constitute a crime, actual malica, or
gross negligence. ‘

5. THE FOLLOWING ADDITIONAL PROV-
SIONS ARE APPLICABLE ONLY TO _POLI-
CIES INSURING CONDOMINIUMS:

a SECTION {| — CONDITIONS is amended
as follows: ;
Paragraphs 2.b.(2), 2.b.(6) and 2.b.(7) un-
der otgsgehe ders are replaced it the
following: ;
(2) We will:

(a) f the’ condominium Is terminated,
pay for covered joss to buildings o7
structures to each mortgageholder

shown in the Declarations In their
order of precedence, as Interests

may appear.
CMP-4238, 1

M 3240

CMP-4234.1
Page 4 of 4

{b) In all other respects, pay for loss to.
buildings or structures ta you or-the
designated insurance trustes In ac-
cordance with Loss Payment of
SECTION I — CONDITIONS.

(8) if we cancel this polley, we will give writ-
ten notice to the mo eholder at
least 30 before the effective date
of cancellation.

(7) if we elect not te renew this policy, we
Will give written notice to the mortgage-
holder at least 30 days before the expi-
tation date of thia policy,

5, - The following is addled to SECTION | AND

Barone: -—- COMMON POLICY CON-

Unit-Owner Acts Or Omissions

No act or omission by any unit-owner or
holder of an interest as security for an obli-
gation will vold this policy or be a. condition
lo recovery under this policy. But this does
not apply to unit-owners or interest holders
actin hin the scops of thair authority on
behalf of the association.

All other poiicy provisions apply.

©, Copyright, State Farm Mutual Automobile Ineurance Company, 2017

Includes copyrighted material of Insurance Services Office, Inc., with lis permission,

Case FD: 181003074
(CONTINUED)
Case 2:18-cv-05025-JHS Document1 Filed 11/20/18 Page 36 of 42

erat —- SB-CUROI12-3 003248

 
 

‘ 552-3447.

| IMPORTANT NOTICE ... Data Compromise Coverage Now Available

 

ag Nearly aff businesses coflect and retain personal information about their clients, employees and business associates. Yet many
pe businesses lack the resources to respond effectively In the event this data Is stolen or released when it Is In thelr care, custody

or control.

Ifa dats breach occurs, 8 business may be required to notify all parties who were affected by the hreach, effectively communicate
the nature of the loss or disclosure and, If warranted, provide credit monitoring assistance and (dentity restoration casa management

servite to those affected. Many ststes already require businesses to provide these services.

Data Compiomise coverage may help a business respond to the expense of service obligations following a covered data breach.

Coverage Summary

Date Compromise coverage Is designed to help a business Investigate a date breach, notify individuals and provide ered monitoring,
case management and other services that help prevent dentlty thefl and fraud following a covered breach of non-public personal
Information. Data Campromlsé coverage may be avaliable for certain necessary and reasonable expenses including:

¢ Legal and foransie information technology raviews;
» Notification to affected individuals; and
« Service to affected individuals Including:

* Informational materials;

* Toll-free help line;

° Credit report monitoring; and

¢ Identity rastoration case inanagement.

if you choose to purchase Data Compromise coverage, Identity Restoration coverage will be included for your business.

No one can predict ifa covered date breach wil accur, dut you are able to protect your business from certaln response costs 4
breach may create. Ifyou are interested In adding ata Compromise coverage to your policy, contact your State Farm® agent to

see if your business qualifies,

953-3447,1 10}

Case ID: 181003074
Case 2:18-cv-05025-JHS Document1 Filed 11/20/18 Page 37 of 42

 

 

9B-C3-HOT 2-3 . M 8240
Loe ATTACHING INLAND MARINE SCHEDULE PAGE
ATTACHING INLAND MARINE
ENDORSEMENT LIMIT OF DEDUCTIBLE: ANNUAL
NUMBER COVERAGE INSURANCE AMOUNT PREMIUM
FE-8743 infand Marina Gomputer Prop $ 25,000 $ 500 Included
Loss of income and Extra Expense a 25,000 included

——--————————— OTHER LIMITS AND EXCLUSIONS MAY APPLY - REFER TG YOUR POLICY

 

Prepured
ocr 12 2017 @® Copyright Stute Fatn Murue! Automobile Inswanca Company, 2008
FD-6007 Inctudas copyrighted meterlat af Insurances Services Office, Inc., with ite patméssica,
003244 Case ID: 181003074

80-208 9.2 GB-U-20N [otld?
Case 2:18-cv-05025-JHS Document1 Filed 11/20/18 Page 38 of 42

EXHIBIT “B”
Case 2:18-cv-05025-JHS Document1 Filed 11/20/18 Page 39 of 42

BENNETT, BRICKLIN & SALTZBURG LLC
ATTORNEYS AT LAW
960 HARVEST DRIVE | BUILDING B, SUITE 100
BLUE BELL, PA 19422-1900
PHONE: (267) 654-1100 | FAX: (267) 654-1122

DIRECT DIAL: (267) 654-1116
WWW .BBS- :
S-LAW.COM November 5, 2018 EMAIL: desipio@bbs-law.com

SENT VIA EMAIL

Leonidas N. Koletas, Esquire

Law Offices of Leonidas N. Koletas
101 E. 8" Avenue, Suite 208
Conshohocken, PA 19428

RE: Dollar Plus Furniture, Inc. v. SFIC
Philadelphia CCP: October Term 2018, No. 03074
Claim No. 38-1125-2M6
DOL: 03/21/17
Our File No. 7615-116582

Dear Mr. Koletas:

I have reviewed Plaintiff's Complaint with includes two counts, breach of contract and
bad faith. Please be advised that my client intends to remove this matter to federal court unless
you would be willing to stipulate that the amount which your client is seeking to recover, in total,
from all the counts of the Complaint does not exceed $75,000. I have taken the liberty of
drafting a Stipulation to cap damages which I am enclosing for your review. If it meets with
your approval, please sign same and return it to me as soon as possible.

Please be advised that in the event you cannot stipulate to cap damages at $75,000.00, my
client intends to remove this matter to the United States District Court for the Eastern District of
Pennsylvania. We would intend to do so on or after November 13, 2018 if we do not hear from
you by November 11, 2018.

Your immediate response to the above inquiry would be greatly appreciated.
Very truly yours,

ra ’
ae eof Semmel ay Sigh chet

Yolanda Konopacka DeSipio
YKD:das
Enclosure
Case 2:18-cv-05025-JHS Document1 Filed 11/20/18 Page 40 of 42

EXHIBIT “C”
Case 2:18-cv-05025-JHS Document1 Filed 11/20/18 Page 41 of 42

Semon Deborah

From: Leonidas Koletas <lkoletaslaw@gmail.com>

Sent: Tuesday, November 6, 2018 10:12 AM

To: Semon Deborah

Subject: Re: 40-116582 - Dollar Plus Furniture, Inc. v. SFIC / 38-1125-2M6 (2018-21669-PA):
Stipulation to Cap Damages

Attachments: image002 jpg

Are there actually practicing attorneys that would sign these? Feel free to remove. If this goes anywhere, there
is no reason to limit my client's bad faith claim. I do, however, find it a brilliant strategy to risk the litigation
over a claim for actual damages that was probably less than $20,000.00.

Very truly yours,
Leonidas N. Koletas, Esquire

LAW OFFICES OF

LEONIDAS N. KOLETAS, ESQUIRE
101 E. Eighth Avenue

Suite 208

Conshohocken, PA 19428

(484) 674-1490

FAX: (484) 342-0001
LKOLETASLAW@gmail.com
leonidaskoletaslaw.com

The information contained in this electronic message is attorney-privileged and confidential information intended only for
the use of the individual and entity named above.

If you have received this communication in error, please notify us immediately. You are hereby notified that any
dissemination, distribution or copy of this communication is strictly prohibited

Virus-free. www. avast.com

On Tue, Nov 6, 2018 at 8:42 AM Semon Deborah <Semon(@)bbs-law.com> wrote:

Dear Mr. Koletas:

Attached please find a Stipulation to Cap Damages in the above matter.

Thank you.
Case 2:18-cv-05025-JHS Document1 Filed 11/20/18 Page 42 of 42

Debbie Semon

 

ee Deborah A. Semon | Legal Assistant

Bennett, Bricklin & Saltzburg LLC
960 Harvest Drive, Building B - Suite 100 EakBlue Bell, PA 19422

phone: (267) 654-1106 Cfax: (267) 654-1122

 

 

 

Tine o-mal and any files tan omitted with | are confidenticl attorney client commun or may otherw'se be privileocd or confidential and a
imternded solo) for the individua! or entity to hoy they addressed. If you are not the intended recipient, please do not read, copy or retransmit this

communicat on out destray immediately. Any unauthoriced dissem nation, dctibution or copying of this cormmunicat’on = strictly prohbited
